Civil action to enjoin the defendants from paving Albright Avenue in the town of Graham and from levying an assessment to pay for same as authorized by law. There was a preliminary restraining order issued in the cause, and dissolved on the return day thereof, on the ground that no illegal conduct on the part of the defendants had been shown, or cause for equitable relief established. From the judgment dissolving the temporary restraining order, the plaintiffs appeal.
The record presents no legal or reversible error, and hence the judgment of the Superior Court, dissolving the temporary restraining order, issued in the cause, must be
Affirmed.